Citation Nr: 1431067	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Eligibility for payment of attorney fees in excess of $2,514.80 from past-due benefits, to include whether the attorney fees were correctly calculated.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 attorney fee eligibility decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The appellant is the Veteran's attorney (Attorney).

In July 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's July 2011 remand, the fee agreement was entered into in April 2006 and the old law governing attorney fee agreements is controlling.

Under the law, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court. VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted. (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay.) 38 C.F.R. § 20.609(h) (2007).

In October 2009, the Board granted entitlement to service connection for a low back disability.  In December 2009, the RO implemented the decision and assigned a 20 percent evaluation effective October 4, 2000.  The corresponding notice letter advised that part of the Veteran's compensation would be withheld due to the receipt of military retired pay.

By letter dated December 24, 2009, VA advised the Attorney that the total amount of past-due benefits resulting from the award was computed as $12,574.00 and that twenty percent of the past-due benefits was $2,514.80.

In January 2010, the RO issued an attorney fee eligibility decision. It was noted that the fee and fee agreement met the appropriate legal requirements and that the Attorney was entitled to direct payment of fees in the amount of $2,514.80.

In the February 2010 notice of disagreement, the Attorney argued that the amount of past-due benefits was erroneously calculated. The Attorney requested that he be advised of any issue related to retired pay withholding and argued that the award of attorney fees was to be based upon the amount of the grant of benefits, not on the amount that a veteran is permitted to receive limited by other considerations.  The attorney also submitted a chart depicting what they thought was the correct calculation. Specifically, that the Veteran was due $20,412.00 in past-due benefits and the attorney fee amount should have been $4,082.00.

A December 2009 report of contact (VA Form 119) with the Defense Finance and Accounting Service (DFAS) indicates that DFAS indicated that the Veteran was "receiving [G]uard/[R]eserve retirement.  Therefore, he was not eligible for payments prior to age 60," and that DFAS had nothing to dispute the fact that he began receiving retirement pay in December 2005.  The document also contained a list of specific amounts of retirement pay from December 2005 to December 2008.  A January 2010 letter from DFAS indicates the Veteran's monthly gross pay effective January 2010.

Reviewing the above evidence, the  Board found that it was unable to determine the date the Veteran actually began receiving retirement benefits or how the RO calculated the retirement-pay offset.  It instructed that the RO (1) contact DFAS and verify the start date and amounts of retirement pay, and (2) prepare a formal accounting of all benefits payable due to the Attorney's representation and any corresponding withholding.

The RO prepared the accounting, copies of which are in the Virtual VA and VBMS electronic claims files.  As noted by the Veteran's attorney, however, it does not appear that the RO contacted DFAS for verification.  The May 2012 supplemental statement of the case listed "Confirmation of military retired pay (MRP) from DFAS dated December 16, 2009 and August 9, 2011," but when responding in February 2013 to a Privacy Act request indicated that DFAS confirmation was not in the claims file.  In a September 2010 report of general information (VA Form 21-0820), with a March 2013 addendum, the RO wrote that there was "no reason" to prepare an accounting of what would have been generated if not for MRP as no entitlement  under the law currently exists, and that DFAS reports are of record as shown by blue tab.  The Board's review of the claims file reflects that the document with the blue tab is the above-noted December 2009 report of contact.

Given that the Board instructed that the AOJ contact DFAS to verify the date the Veteran began receiving retirement benefits and obtain the monthly amounts, and given that the report of contact was already in the claims file, the Board finds that its remand instruction implied that additional efforts should be undertaken to obtain additional documents, specifically, a written document prepared by DFAS.  Without that report the Board must grant the appellant's request for a remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

Accordingly, the case is remanded for the following action:

1.  Contact DFAS and request that DFAS send a written document showing the date the Veteran actually began receiving military retirement benefits with monthly amounts.

2.  Readjudicate the claim of eligibility for payment of attorney fees in excess of $2,514.80 from past-due benefits, to include whether the attorney fees were correctly calculated.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



       _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

